Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 1 of 14 Page ID #:1



  1   BETSY C. MANIFOLD (SBN 182450)
      RACHELE R. BYRD (SBN 190634)
  2   MARISA C. LIVESAY (SBN 223247)
      BRITTANY N. DEJONG (SBN 258766)
  3   WOLF HALDENSTEIN ADLER
        FREEMAN & HERZ LLP
  4   750 B Street, Suite 1820
  5   San Diego, CA 92101
      Telephone: (619) 239-4599
  6   Facsimile: (619) 234-4599
      manifold@whafh.com
  7   byrd@whafh.com
      livesay@whafh.com
  8   dejong@whafh.com

  9   Attorneys for Plaintiff
 10   [Additional Counsel on Signature Page]

 11
                                   UNITED STATES DISTRICT COURT
 12                               CENTRAL DISTRICT OF CALIFORNIA
 13   SHIVA STEIN,                               )   Case No.
                                                 )
 14                                              )
                     Plaintiff,
 15                                              )   COMPLAINT FOR VIOLATIONS OF
                                                 )   SECTIONS 14(e), 14(d) AND 20(a) OF
      v.                                         )   THE SECURITIES EXCHANGE ACT
 16
                                                 )   OF 1934
 17   COLLECTORS UNIVERSE, INC., A.J.            )
      “BERT” MOYER, JOSEPH J. ORLANDO,           )   DEMAND FOR JURY TRIAL
 18   BRUCE A. STEVENS, KATE W.                  )
      DUCHENE, VINA M. LEITE, JON M.             )
 19   SULLIVAN, LORRAINE G. BARDEEN,             )
      JENNIFER H. LEUER,                         )
 20                                              )
                             Defendants.         )
 21                                              )
                                                 )
 22                                              )
                                                 )
 23
 24
 25
 26
 27
 28



       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 2 of 14 Page ID #:2



  1
             Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following allegations
  2
      against Collectors Universe, Inc. (sometimes referred to herein as “Collectors Universe” or the
  3
      “Company”) and the members of the board of directors of Collectors Universe (the “Board” or
  4
      “Individual Defendants,” along with Collectors Universe, collectively referred to as the
  5
      “Defendants”), for their violations of Sections 14(e), 14(d) and 20(a) of the Securities Exchange
  6
      Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d), 78t(a), SEC Rule 14a-9, 17
  7
      C.F.R. § 240.14a-9, and Regulation G, 17 C.F.R. § 244.100, in connection with the proposed
  8
      acquisition (the “Proposed Transaction”) of Collectors Universe by an investor group led by Nat
  9
      Turner, D1 Capital Partners L.P., and Cohen Private Ventures, LLC (the “Buyout Group”) and its
 10
      affiliates. The allegations in this complaint are based on the personal knowledge of Plaintiff as to
 11
      herself and on information and belief (including the investigation of counsel and review of
 12
      publicly available information) as to all other matters stated herein.
 13
                                              INTRODUCTION
 14
              1.      This is an action brought by Plaintiff against Collectors Universe and the
 15
      members of the Collectors Universe board of directors (the “Board” or the “Individual
 16
      Defendants” and collectively with the Company, the “Defendants”) for their violations of
 17
      Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in
 18
      connection with the proposed acquisition of Collectors Universe by affiliates of Buyout Group.
 19
              2.      Defendants have violated the above-referenced Sections of the Exchange Act by
 20
      causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the
 21
      “Solicitation Statement”) to be filed on December 17, 2020 with the United States Securities and
 22
      Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation
 23
      Statement recommends that Company stockholders tender their shares in support of a proposed
 24
      transaction whereby Collectors Universe will be acquired by the Buyout Group through its
 25
      affiliates Cards Acquisition Inc. (“Purchaser”), and its parent company, Cards Parent LP
 26
      (“Parent”), whereby Purchaser will merge with and into Collectors Universe with Collectors
 27
      Universe continuing as a surviving corporation and an indirect wholly owned subsidiary of
 28
      Parent and cease to be publicly traded (the “Proposed Transaction”). Pursuant to the terms of the


       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
                                                                                           -1-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 3 of 14 Page ID #:3



  1
      definitive agreement and plan of merger the companies entered into on November 30, 2020 (the
  2
      “Merger Agreement”), each Collectors Universe common share issued and outstanding will be
  3
      converted into the right to receive $75.25 per share in cash (the “Merger Consideration”). In
  4
      accordance with the Merger Agreement, Purchaser commenced a tender offer to acquire all of
  5
      Collectors Universe’s outstanding common stock and will expire on January 19, 2021 (the
  6
      “Tender Offer”). Parent is controlled by the Buyout Group.
  7
             3.       Defendants have now asked Collectors Universe’s stockholders to support the
  8
      Proposed Transaction based upon the materially incomplete and misleading representations and
  9
      information contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and
 10
      20(a) of the Exchange Act.       Specifically, the Solicitation Statement contains materially
 11
      incomplete and misleading information concerning, among other things, (i) Collectors
 12
      Universe’s financial projections relied upon by the Company’s financial advisor, Houlihan
 13
      Lokey Capital, Inc. (“Houlihan Lokey”) in its financial analyses; and (ii) the data and inputs
 14
      underlying the financial valuation analyses that support the fairness opinions provided by
 15
      Houlihan Lokey. The failure to adequately disclose such material information constitutes a
 16
      violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act as Collectors Universe
 17
      stockholders need such information in order to tender their shares in support of the Proposed
 18
      Transaction.
 19
             4.       It is imperative that the material information that has been omitted from the
 20
      Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the
 21
      tender offer.
 22
             5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin
 23
      Defendants from taking any steps to consummate the Proposed Transaction unless and until the
 24
      material information discussed below is disclosed to Collectors Universe’s stockholders or, in
 25
      the event the Proposed Transaction is consummated, to recover damages resulting from the
 26
      Defendants’ violations of the Exchange Act.
 27
 28


      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -2-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 4 of 14 Page ID #:4



  1
                                       JURISDICTION AND VENUE
  2
  3           6.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
  4   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
  5   violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.
  6           7.     Personal jurisdiction exists over each Defendant either because each is an
  7   individual who is either present in this District for jurisdictional purposes or has sufficient
  8   minimum contacts with this District as to render the exercise of jurisdiction over defendant by
  9   this Court permissible under traditional notions of fair play and substantial justice.
 10           8.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 11   § 78aa, as well as under 28 U.S.C. § 1391, because Collectors Universe is headquartered in this
 12   District.
 13                                                PARTIES
 14           9.     Plaintiff is, and has been at all relevant times, the owner of Collectors Universe
 15   common stock and has held such stock since prior to the wrongs complained of herein.
 16           10.    Individual Defendant A.J. “Bert” Moyer has served as a member of the Board
 17   since 2003 and is the Chairman of the Board.
 18           11.    Individual Defendant Joseph J. Orlando has served as a member of the Board and
 19   Chief Executive Officer since 2017.
 20           12.    Individual Defendant Bruce A. Stevens has served as a member of the Board
 21   since 2006.
 22           13.    Individual Defendant Kate W. Duchene has served as a member of the Board
 23   since 2020.
 24           14.    Individual Defendant Vina M. Leite has been a member of the Board since 2020.
 25           15.    Individual Defendant Jon M. Sullivan has served as a member of the Board since
 26   2020.
 27           16.    Individual Defendant Lorraine G. Bardeen has served as member of the Board
 28   since 2020.


      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -3-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 5 of 14 Page ID #:5



  1
              17.     Individual Defendant Jennifer H. Leuer has served as member of the Board since
  2
      2020.
  3
              18.     Defendant Collectors Universe is incorporated in Delaware and maintains its
  4
      principal offices at 1610 East Saint Andrew Place, Santa Ana, California, 92705. The
  5
      Company’s common stock trades on the NASDAQ Global Select Market under the symbol
  6
      “CLCT.”
  7
              19.     The defendants identified in paragraphs 10-17 are collectively referred to as the
  8
      “Individual Defendants” or the “Board.”
  9
              20.     The defendants identified in paragraphs 10-18 are collectively referred to as the
 10
      “Defendants.”
 11
                                     SUBSTANTIVE ALLEGATIONS
 12
      A.      The Proposed Transaction
 13
              21.     Collectors Universe provides authentication, grading, and related services to
 14
      dealers, collectors, and retail buyers and sellers of coins, trading cards, event tickets, autographs,
 15
      and historical and sports memorabilia in the United States. The Company operates in three
 16
      segments: Coins, Trading Cards and Autographs, and Other Collectibles. It also publishes
 17
      magazines that provide market prices and information for various collectibles and high-value
 18
      assets that are accessible on its websites. In addition, the Company offers web-based advertising
 19
      services; operates an online market for graded collectible coins for dealers on a subscription
 20
      basis; and promotes, manages, and operates the Long Beach Coin shows. Collectors Universe
 21
      was founded in 1986 and is headquartered in Santa Ana, California.
 22
              22.     On November 30, 2020, the Company announced the Proposed Transaction:
 23
 24           NEWPORT BEACH, Calif., Nov. 30, 2020 (GLOBE NEWSWIRE) -- Collectors
              Universe, Inc. (NASDAQ: CLCT) (“Collectors Universe” or the “Company”), a
 25           leading provider of value-added authentication and grading services to dealers and
              collectors of collectibles, today announced that it has entered into a definitive
 26           agreement under which an investor group led by entrepreneur and sports card
 27           collector Nat Turner, D1 Capital Partners L.P., and Cohen Private Ventures, LLC
              (the “Investor Group”) will acquire all of the Company’s outstanding shares of
 28           common stock for $75.25 per share in cash.


      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -4-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 6 of 14 Page ID #:6



  1         The transaction represents a premium of approximately 30% over the Company’s
            60-day volume-weighted average price ended on November 25, 2020, the last full
  2
            trading day before today’s announcement. The transaction, which was approved
  3         by the Collectors Universe Board of Directors, represents fully diluted equity
            value of approximately $700 million, and is not subject to any financing
  4         contingency.
  5
            Joseph J. Orlando, President and CEO of Collectors Universe, will continue to
  6         lead Collectors Universe, which will retain its headquarters in Santa Ana,
            California.
  7
  8         “After careful consideration, we are pleased to have reached an agreement that
            reflects the remarkable value creation Collectors Universe has achieved through
  9         its consistent execution during these challenging times,” said A.J. “Bert” Moyer,
            Chairman of the Collectors Universe Board of Directors. “This transaction will
 10         deliver an immediate cash premium to our shareholders, and create exciting
 11         opportunities for our employees, collectors and dealers around the world.”

 12         “Collectors Universe has firmly established itself as an industry leader, with the
            strongest and best-known brands in authentication and grading services,” said Mr.
 13
            Orlando. “As we look to our next chapter, I’m excited to partner with Nat, a
 14         fellow lifelong collector and hobbyist whose passion for the collectibles space and
            substantial experience scaling technology businesses will help position Collectors
 15         Universe to drive continued growth and success in our PSA and PCGS brands
            over the long-term. This transaction is a testament to the value that all of
 16
            Collectors Universe’s talented employees have built. As we transition from a
 17         public to a private company, in partnership with Nat and a group of world-class
            financial investors and sports and collectibles enthusiasts, our customers will
 18         continue to see the same level of integrity, transparency, service and high-quality
 19         solutions that they expect from Collectors Universe.”

 20         “Collecting sports cards and connecting with like-minded hobbyists has been a
            lifelong passion,” said Mr. Turner. “I have tremendous respect for the high-
 21         quality services Collectors Universe provides and the leadership position its
 22         talented team, led by Joe Orlando, has built. We are committed to bringing the
            resources and expertise necessary to expand the Company’s operational capacity
 23         and technological capabilities, while enhancing the accuracy and consistency for
            which Collectors Universe is known.”
 24
 25         Transaction Details

 26         The transaction will be completed through a cash tender offer for all of the
            outstanding common shares of Collectors Universe for $75.25 per share in cash,
 27         to be commenced as promptly as reasonably practicable, followed by a merger in
 28         which any remaining outstanding shares of Collectors Universe will be converted
            into the right to receive the same cash price per share paid in the tender offer. The

      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -5-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 7 of 14 Page ID #:7



  1          closing of the tender offer is subject to certain limited and customary conditions,
             including the tender by Collectors Universe shareholders of at least one share
  2
             more than 50% of Collectors Universe’s issued and outstanding shares and
  3          expiration or early termination of the statutory waiting period under the Hart-
             Scott-Rodino Antitrust Improvements Act of 1976.
  4
  5          The Collectors Universe Board of Directors recommends that all shareholders
             tender their shares in the offer.
  6
             The transaction is expected to close in the first calendar quarter of 2021. Upon
  7          completion of the transaction, Collectors Universe will become a privately held
  8          company and its shares will no longer be listed on any public market.

  9          Advisors
 10          Houlihan Lokey is serving as financial advisor to the Company and Wilson
 11          Sonsini Goodrich & Rosati, Professional Corporation is serving as legal counsel.

 12          Allen & Company LLC is serving as financial advisor to the Investor Group and
             Sullivan & Cromwell LLP and Paul, Weiss, Rifkind, Wharton & Garrison LLP
 13
             are serving as legal counsel.
 14
                                                     ***
 15
 16          23.     It is therefore imperative that Collectors Universe’s stockholders are provided
 17   with the material information that has been omitted from the Solicitation Statement, so that they
 18   can meaningfully assess whether or not the Proposed Transaction is in their best interests.
 19   B.     The Materially Incomplete and Misleading Solicitation Statement
 20          24.     On December 17, 2020, Collectors Universe filed the Solicitation Statement with
 21   the SEC in connection with the Proposed Transaction. The Solicitation Statement was furnished
 22   to the Company’s stockholders and solicits the stockholders to tender their shares in support of
 23   the Proposed Transaction. The Individual Defendants were obligated to carefully review the
 24   Solicitation Statement before it was filed with the SEC and disseminated to the Company’s
 25   stockholders to ensure that it did not contain any material misrepresentations or omissions.
 26   However, the Solicitation Statement misrepresents and/or omits material information that is
 27   necessary for the Company’s stockholders to make an informed decision concerning whether to
 28   tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.


      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -6-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 8 of 14 Page ID #:8



  1
             25.     The Solicitation Statement fails to provide material information concerning
  2
      financial projections by Collectors Universe management. The Solicitation Statement discloses
  3
      management-prepared financial projections for the Company which are materially misleading.
  4
      The Solicitation Statement indicates that in connection with the rendering of its fairness opinion,
  5
      that the Company prepared certain non-public financial forecasts (the “Projections”) and
  6
      provided them to the Board and Houlihan Lokey with forming a view about the stand-alone
  7
      valuation of the Company. See Solicitation Statement at 38.         Accordingly, the Solicitation
  8
      Statement should have, but fails to provide, certain information in the projections that Collectors
  9
      Universe management provided to the Board and Houlihan Lokey. Courts have uniformly stated
 10
      that “projections … are probably among the most highly-prized disclosures by investors.
 11
      Investors can come up with their own estimates of discount rates or [] market multiples. What
 12
      they cannot hope to do is replicate management’s inside view of the company’s prospects.” In re
 13
      Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 203 (Del. Ch. 2007).
 14
             26.     The Solicitation Statement provides values for non-GAAP (Generally Accepted
 15
      Accounting Principles) financial metrics for fiscal years 2020 through 2025: (a) Adjusted
 16
      EBITDA; (b) Adjusted EBIT; and (c) Unlevered Free Cash Flow, but fails to provide line items
 17
      used to calculate these metrics or a reconciliation of the non-GAAP metrics to their most
 18
      comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).
 19
      Solicitation Statement at 38. This omission is material because without this information,
 20
      Collectors Universe’s public shareholders are unable to fully understand the analysis and, thus,
 21
      are unable to determine what weight, if any, to place on the fairness opinion in determining
 22
      whether to tender their shares.
 23
             27.     With respect to Houlihan Lokey’s Selected Companies Analysis, the Solicitation
 24
      Statement fails to disclose: (i) the individual multiples and metrics for the companies observed
 25
      by Houlihan Lokey in the analysis; (ii) the inputs in the calculation to derive the implied
 26
      enterprise value reference range; (iii) the Company’s total debt and cash and cash equivalents;
 27
      and (iv) number of fully diluted shares outstanding.
 28


      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -7-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 9 of 14 Page ID #:9



  1
                28.   With respect to Houlihan Lokey’s Selected Transactions Analysis, the Solicitation
  2
      Statement fails to disclose: (i) the individual multiples and metrics for the transactions observed
  3
      by Houlihan Lokey in the analysis; (ii) the inputs in the calculation to derive the implied
  4
      enterprise value reference range; (iii) the Company’s total debt and cash and cash equivalents;
  5
      and (iv) number of fully diluted shares outstanding.
  6
                29.   With respect to Houlihan Lokey’s Discounted Cash Flow Analysis, the
  7
      Solicitation Statement fails to disclose: (i) terminal values for the Company calculated by
  8
      Houlihan Lokey; (ii) Houlihan Lokey’s basis for applying a range of terminal value Adjusted
  9
      EBITDA multiples of 10.0x to 12.0x to the Company’s estimated fiscal year 2025 Adjusted
 10
      EBITDA; (ii) the individual inputs and assumptions underlying the range of discount rates from
 11
      9.0% to 11.0%; (iii) the Company’s total debt and cash and cash equivalents; and (iv) number of
 12
      fully diluted shares outstanding.
 13
                30.   In sum, the omission of the above-referenced information renders statements in
 14
      the Solicitation Statement materially incomplete and misleading in contravention of the
 15
      Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of
 16
      the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to
 17
      tender her shares, and she is thus threatened with irreparable harm, warranting the injunctive
 18
      relief sought herein.
 19
                                           CLAIMS FOR RELIEF
 20
                                                  COUNT I
 21                            Violations of Section 14(e) of the Exchange Act
                                          (Against All Defendants)
 22
                31.   Plaintiff incorporates each and every allegation set forth above as if fully set forth
 23
      herein.
 24
                32.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to
 25
      make any untrue statement of a material fact or omit to state any material fact necessary in order
 26
      to make the statements made, in the light of the circumstances under which they are made, not
 27
      misleading . . .” 15 U.S.C. § 78n(e).
 28


      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                         ACT OF 1934
                                                                                          -8-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 10 of 14 Page ID #:10



   1
              33.     Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation
   2
       Statement in which they made untrue statements of material facts or failed to state all material
   3
       facts necessary in order to make the statements made, in the light of the circumstances under
   4
       which they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or
   5
       recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary
   6
       in order to make the statements made, in light of the circumstances under which they were made,
   7
       not misleading.
   8
              34.     The Solicitation Statement was prepared, reviewed and/or disseminated by
   9
       Defendants. It misrepresented and/or omitted material facts, including material information about
  10
       the consideration offered to stockholders via the Tender Offer, the intrinsic value of the
  11
       Company, the Company’s financial projections, and the financial advisor’s valuation analyses
  12
       and resultant fairness opinion.
  13
              35.     In so doing, Defendants made untrue statements of material fact and omitted
  14
       material information necessary to make the statements that were made not misleading in
  15
       violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company
  16
       and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were
  17
       aware of this information and their obligation to disclose this information in the Solicitation
  18
       Statement.
  19
              36.     The omissions and misleading statements in the Solicitation Statement are
  20
       material in that a reasonable stockholder would consider them important in deciding whether to
  21
       tender their shares or seek appraisal. In addition, a reasonable investor would view the
  22
       information identified above which has been omitted from the Solicitation Statement as altering
  23
       the “total mix” of information made available to stockholders.
  24
              37.     Defendants knowingly, or with deliberate recklessness, omitted the material
  25
       information identified above from the Solicitation Statement, causing certain statements therein
  26
       to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had
  27
       access to and/or reviewed the omitted material information in connection with approving the
  28


       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
                                                                                           -9-
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 11 of 14 Page ID #:11



   1
       Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain
   2
       portions of the Solicitation Statement materially incomplete and therefore misleading.
   3
                 38.   The misrepresentations and omissions in the Solicitation Statement are material to
   4
       Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if
   5
       such misrepresentations and omissions are not corrected prior to the expiration of the Tender
   6
       Offer.
   7                                              COUNT II
                            Violations of Section 14(d)(4) of the Exchange Act and
   8
                                    Rule 14d-9 Promulgated Thereunder
   9                                       (Against All Defendants)
  10             39.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

  11   herein.

  12             40.   Defendants have caused the Solicitation Statement to be issued with the intention

  13   of soliciting stockholder support of the Tender Offer.

  14             41.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

  15   thereunder require full and complete disclosure in connection with tender offers.

  16             42.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

  17   omits material facts, including those set forth above, which render the Solicitation Statement

  18   false and/or misleading.

  19             43.   Defendants knowingly, or with deliberate recklessness, omitted the material

  20   information identified above from the Solicitation Statement, causing certain statements therein

  21   to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

  22   access to and/or reviewed the omitted material information in connection with approving the

  23   Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

  24   portions of the Solicitation Statement materially incomplete and therefore misleading.

  25             44.   The misrepresentations and omissions in the Solicitation Statement are material to

  26   Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

  27   such misrepresentations and omissions are not corrected prior to the expiration of the Tender

  28   Offer.



       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
                                                                                          - 10 -
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 12 of 14 Page ID #:12



   1
                                                  COUNT III
   2                            Violations of Section 20(a) of the Exchange Act
                                     (Against the Individual Defendants)
   3
                 45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth
   4
       herein.
   5
                 46.   The Individual Defendants acted as controlling persons of Collectors Universe
   6
       within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
   7
       positions as directors of Collectors Universe, and participation in and/or awareness of the
   8
       Company’s operations and/or intimate knowledge of the incomplete and misleading statements
   9
       contained in the Solicitation Statement filed with the SEC, they had the power to influence and
  10
       control and did influence and control, directly or indirectly, the decision making of Collectors
  11
       Universe, including the content and dissemination of the various statements that Plaintiff
  12
       contends are materially incomplete and misleading.
  13
                 47.   Each of the Individual Defendants was provided with or had unlimited access to
  14
       copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading
  15
       prior to and/or shortly after these statements were issued and had the ability to prevent the
  16
       issuance of the statements or cause the statements to be corrected.
  17
                 48.   In particular, each of the Individual Defendants had direct and supervisory
  18
       involvement in the day-to-day operations of Collectors Universe, and, therefore, is presumed to
  19
       have had the power to control or influence the particular transactions giving rise to the Exchange
  20
       Act violations alleged herein, and exercised the same. The omitted information identified above
  21
       was reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation
  22
       Statement at issue contains the unanimous recommendation of the Board to approve the
  23
       Proposed Transaction. The Individual Defendants were thus directly involved in the making of
  24
       the Solicitation Statement.
  25
                 49.   In addition, as the Solicitation Statement sets forth at length, and as described
  26
       herein, the Individual Defendants were involved in negotiating, reviewing, and approving the
  27
       Merger Agreement. The Solicitation Statement purports to describe the various issues and
  28


       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
                                                                                          - 11 -
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 13 of 14 Page ID #:13



   1
       information that the Individual Defendants reviewed and considered. The Individual Defendants
   2
       participated in drafting and/or gave their input on the content of those descriptions.
   3
                 50.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
   4
       of the Exchange Act.
   5
                 51.    As set forth above, the Individual Defendants had the ability to exercise control
   6
       over and did control a person or persons who have each violated Section 14(d) and (e), by their
   7
       acts and omissions as alleged herein. By virtue of their positions as controlling persons, these
   8
       defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate
   9
       result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
  10
                 52.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
  11
       equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
  12
       Defendants’ actions threaten to inflict.
  13
                                            RELIEF REQUESTED
  14
                 WHEREFORE, Plaintiff demands injunctive relief in her favor and against the
  15
       Defendants jointly and severally, as follows:
  16
                 A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,
  17
       employees and all persons acting under, in concert with, or for them, from proceeding with,
  18
       consummating, or closing the Proposed Transaction, unless and until Defendants disclose the
  19
       material information identified above which has been omitted from the Solicitation Statement;
  20
                 B.     Rescinding, to the extent already implemented, the Merger Agreement or any of
  21
       the terms thereof, or granting Plaintiff rescissory damages;
  22
                 C.     Directing the Defendants to account to Plaintiff for all damages suffered as a
  23
       result of their wrongdoing;
  24
                 D.     Awarding Plaintiff the costs and disbursements of this action, including
  25
       reasonable attorneys’ and expert fees and expenses; and
  26
                 E.     Granting such other and further equitable relief as this Court may deem just and
  27
       proper.
  28


       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
                                                                                          - 12 -
Case 8:20-cv-02418-CJC-JDE Document 1 Filed 12/23/20 Page 14 of 14 Page ID #:14



   1
                                                 JURY DEMAND
   2
                Plaintiff demands a trial by jury.
   3
   4   DATED: December 23, 2020                        WOLF HALDENSTEIN ADLER
                                                       FREEMAN & HERZ LLP
   5
                                                       By: /s/ Rachele R. Byrd
   6
                                                       BETSY C. MANIFOLD
   7                                                   RACHELE R. BYRD
                                                       MARISA C. LIVESAY
   8                                                   BRITTANY N. DEJONG
                                                       750 B Street, Suite 1820
   9                                                   San Diego, CA 92101
                                                       Telephone: (619) 239-4599
  10                                                   Facsimile: (619) 234-4599
                                                       manifold@whafh.com
  11                                                   byrd@whafh.com
                                                       livesay@whafh.com
  12                                                   dejong@whafh.com
  13
                                                       Of Counsel:
  14
                                                       WOLF HALDENSTEIN ADLER
  15                                                    FREEMAN & HERZ LLP
                                                       GLORIA KUI MELWANI
  16                                                   270 Madison Avenue
                                                       New York, NY 10016
  17                                                   Telephone: (212) 545-4600
                                                       Facsimile: (212) 686-0114
  18
                                                       Counsel for Plaintiff
  19
  20
  21
  22
  23
  24
  25
       810229
  26
  27
  28


       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE SECURITIES EXCHANGE
                                          ACT OF 1934
                                                                                          - 13 -
